Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jaelen M. Wright seeks to appeal the district court’s order dismissing his civil complaint without prejudice for lack of subject matter jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C, § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949), Because it is possible that Wright could cure the defects in his complaint through amendment, the order he seeks to appeal is neither a final'order nor an ap-pealable interlocutory or collateral order. Blitz v. Napolitano, 700 F.3d 733, 738 (4th Cir. 2012). Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to the district court with instructions to allow Wright to file an amended complaint. See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 630 (4th Cir. 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED AND REMANDED